Citation Nr: 1523222	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-33 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for the claimed disabilities.  

In October 2013, the Veteran notified the Board that he did not want a Board hearing.


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, which is etiologically related to service.

2.  The Veteran has a current diagnosis of bilateral tinnitus, which is etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Resolving all doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection, the claims are substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald,  2015 WL 510609, * 12 (Vet. App., Feb. 2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  But see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis:  Service Connection for Bilateral Hearing Loss

The Veteran contends that his hearing loss and tinnitus are the result of his combat service and noise exposure in Vietnam, due to artillery, machine gun fire, small arms fire, and vehicle noise.  He states that his only significant noise exposure occurred during his military service, as his work environment since separation from the military has been a quiet office.  He also states that there is no hearing loss in his family.  See the July 2012 notice of disagreement; October 2013 VA Form 9.

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as those caused by gun fire and vehicles.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible because they have been consistent and are confirmed by the circumstances of his service.  The Veteran's DD 214 shows that he was a light weapons infantryman, was an M-14 rifle expert, and was awarded a Vietnam Service Medal.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the Veteran has current bilateral sensorineural hearing loss that meets the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  In August 2011, the Veteran underwent a VA audiometric examination.  The examination report reflects the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
65
70
LEFT
30
25
40
60
65

In September 2013, the Veteran had audiometric examination conducted by a private clinician.  The examination report reflects the following approximate puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
55
70
LEFT
30
35
45
60
70

Both the VA examination report and the private examination report indicate that the Veteran's auditory thresholds for the left and right ears were 40 decibels or greater at 2000, 3000, and 4000 hertz.  Moreover, both examinations indicate that the Veteran's auditory thresholds also greater than 26 decibels at all measured hertz.  As such, the Board finds that the Veteran has a current bilateral hearing loss disability.  

The Board also finds that, in resolving all reasonable doubt in favor of the Veteran,  the Veteran's bilateral hearing loss is due to or related to service.  

The standard for measuring auditory thresholds changed as of October 1967, during the Veteran's period of active service.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966.  In July 1966, however, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted during the August 1966 service entrance examination was reported in ASA units.  Moreover, it appears that the August 1968 separation was also reported in ASA units despite the switch to ISO units.  Thus, the military audiograms in this case must be converted from ASA to ISO.

[In the charts below, the figures in parentheses represent ISO (ANSI) units, and are provided for data comparison purposes.] 

The Veteran's August 1966 enlistment examination reflects the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
10 (20)
5 (15)
0 (10)
0 (5)
LEFT
10 (25)
15 (25)
5 (15)
5 (15)
0 (5)

The Veteran's August 1968 separation examination reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
0 (10)
5 (15)
5 (10)
LEFT
5 (20)
15 (25)
10 (20)
5 (15)
5 (10)

The separation examination report shows that the Veteran did not have hearing loss in either ear that qualifies as a disability for VA purposes because no auditory threshold for the right or left ear was 40 decibels or greater, nor were the auditory thresholds for at least three of the frequencies 26 decibels or greater.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels).  There is also no medical evidence showing a diagnosis of sensorineural hearing loss in either the right ear or left ear within one year from service separation in August 1968, and the Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Therefore, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

However, there is evidence establishing that the bilateral hearing loss is related to service.  In October 2013, the Veteran submitted a letter from a private audiologist, Dr. K.L., who opined that the Veteran's service in Vietnam as an infantryman more likely than not caused his hearing loss, due to the repeated military noise exposure.  Dr. K.L. indicated that the Veteran reported that he did not wear hearing protection in the military, and was repeatedly exposed to gunfire and exploding shells in combat.

There is also evidence that the Veteran's bilateral hearing loss is not related to service.  The August 2011 VA examining audiologist opined that the Veteran's hearing loss was less likely as not caused by or a result of an even tin military service.  The examiner's rationale was that the Veteran's separation audiogram indicated normal hearing thresholds bilaterally.

In this case, the Board finds the VA examiner's opinion and Dr. K.L.'s medical opinions to have some probative value.  The VA examiner's opinion was offered after a review of all available records, including STRs, and both opinions were rendered after physical examination of the Veteran.  Both audiologists also provided the rationales for their opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board notes that Dr. K.L.'s opinion was rendered without review of the Veteran's claims file, and the VA examiner's opinion was offered without indication that the Veteran's service audiograms were converted to ASA units to ISO units.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, there is positive and negative evidence on the issue of whether the Veteran's current bilateral hearing loss is etiologically related to service.  As such, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.

Analysis:  Service Connection for Tinnitus

The Veteran contends that he has tinnitus as a result of his combat service and exposure to noise in Vietnam.  See the July 2012 notice of disagreement.

In the August 2011 VA examination, the Veteran reported that he has had tinnitus for the past 30 to 35 years, and that he did not recall a specific incident of when or how the tinnitus started.  The VA examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss, and that the tinnitus is less likely than not caused by or a result of military noise exposure.    

In addition, Dr. K.L. stated in her September 2013 letter that the Veteran's tinnitus, which he reported as beginning after noise exposure during combat service in Vietnam, is more likely than not caused by noise induced exposure while in the military.

The Board finds the Veteran's statements to be competent and credible.  He is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  As discussed above, the Veteran was a light weapons infantryman and was an M-14 rifle expert.

The Board also finds Dr. K.L.'s opinion and the VA examining audiologist's opinions to be competent and credible.  Both audiologists solicited a history from the Veteran, examined the Veteran, and provided the bases on which their opinions were based.  As such, the Board finds the evidence is in relative equipoise as to whether the current tinnitus is as likely as not due to the Veteran's exposure to excessive noise levels in active service, to include as secondary to his bilateral hearing loss.  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


